Citation Nr: 1542218	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  08-20 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for compensation under 38 U.S.C.A. § 1151 for end-stage liver disease due to VA-prescribed interferon treatment.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for end-stage liver disease due to VA-prescribed interferon treatment.

3.  Entitlement to service connection for end-stage liver disease, to include as due to Agent Orange exposure and/or as secondary to his service-connected diabetes mellitus and/or kidney disease. 

4.  Entitlement to an increased rating for service-connected diabetes mellitus, currently rated 20 percent disabling. 

5.  Entitlement to higher initial ratings for hypertension, rated 0 percent disabling from April 12, 2007 to May 31, 2007, 10 percent disabling from June 1, 2007 to July 31, 2007, and 0 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for end-stage liver disease; granted service connection for hypertension with an initial, noncompensable rating; and denied an increased rating for diabetes mellitus. 

A hearing before a decision review officer at the RO was conducted in October 2007.  

An August 2013 rating decision granted a 10 percent rating for hypertension, effective June 1, 2007.  A noncompensable evaluation was assigned from August 1, 2007.  The Veteran continues to appeal for higher ratings for this disability.  

In August 2014, the Veteran testified at a hearing before by the undersigned Acting Veterans Law Judge.  

The Board has recharacterized the issues on appeal in light of the procedural history of this case, the arguments raised and evidence received during the course of the appeal, and to avoid prejudice to the Veteran and afford him every consideration.  See 38 C.F.R. § 19.31.  In doing so, the Board notes that the February 2008 rating decision on appeal denied service connection for end-stage liver disease.  Supplemental statements of the case (SSOCs) issued in August 2008 and August 2009 also discussed whether service connection was warranted.  However, in SSOCs issued in August 2013 and December 2013, the RO expanded the issue on appeal to include consideration of whether compensation is warranted for end-stage liver disease under 38 U.S.C.A. § 1151.  At the Veteran's hearing before the undersigned, the AVLJ also characterized the issue on appeal as compensation for end-stage liver disease under 38 U.S.C.A. § 1151.  Entitlement to compensation for end-stage liver disease under 38 U.S.C.A. § 1151 was previously denied in an unappealed February 2005 rating decision.  However, in light of the aforementioned history, and to avoid prejudice to the Veteran and afford him every consideration, the Board is reopening the claim for compensation for end-stage liver disease under 38 U.S.C.A. § 1151 and including this matter for consideration.  See Robinson v. Peake, 21 Vet. App. 545, 552-53 (2008), aff'd sub nom.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for end-stage liver disease, service connection for end-stage liver disease, and higher ratings for diabetes mellitus and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  A February 2005 rating decision denied compensation under 38 U.S.C.A. § 1151 for end-stage liver disease due to VA-prescribed interferon treatment; the Veteran did not appeal that rating decision and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date of that decision.
 
2.  The additional evidence presented since the February 2005 rating decision includes evidence that, when considered with the other evidence of record, relates to an unestablished fact and/or raises a reasonable possibility of substantiating the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for end-stage liver disease due to VA-prescribed interferon treatment.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied the claim for compensation under 38 U.S.C.A. § 1151 for end-stage liver disease due to VA-prescribed interferon treatment is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2015).
 
2.  New and material evidence has been presented, and the claim for compensation under 38 U.S.C.A. § 1151 for end-stage liver disease due to VA-prescribed interferon treatment is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 2003, the Veteran filed a claim seeking compensation for end-stage liver disease under 38 U.S.C.A. § 1151 on the basis that his disease was caused by the VA-prescribed interferon therapy to treat his hepatitis C disorder.  

In a rating decision in February 2005, the RO denied the Veteran's claim for compensation for end stage liver disease under 38 U.S.C.A. § 1151 finding that his liver disease was a natural progression of his hepatitis C and was unrelated to his VA-prescribed interferon therapy. 

The Veteran was informed of the rating decision and of his appellate rights, but did not appeal the decision or submit new and material evidence within one year from the date of notice of the decision.  Thus, the February 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  Regardless of the RO's action with respect to reopening claims, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the last rating decision included service treatment records, post-service VA and private treatment records, and statements from the Veteran.  

The evidence received since the last final rating decision is similar and includes a July 2007 letter from K.M.L. D.O. stating that prior to the interferon therapy, the Veteran only had pre-cirrhosis, yet following the therapy, the Veteran had severe nephrotic syndrome which resulted in excessive blood clotting causing his liver to fail.  In addition, a March 2013 VA medical opinion and a November 2013 addendum are of record.  In the March 2013 opinion, a VA examiner opined that the Veteran has irreversible liver damage due to VA-prescribed interferon therapy.  In the November 2013 addendum, the examiner again opined that the Veteran's liver disease is due to his hepatitis C infection and the liver toxicity of the interferon therapy for the condition.  

Such evidence is new as it was not previously of record.  The Board finds such evidence is material, as it relates to an unestablished fact necessary to substantiate the claim for compensation for end stage liver disease, i.e., that VA-prescribed interferon treatment caused the Veteran's liver condition.  Accordingly, as new and material evidence has been submitted, the claim is reopened.


ORDER

As new and material evidence has been presented, the claim for compensation under 38 U.S.C.A. § 1151 for end-stage liver disease due to VA-prescribed interferon treatment is reopened; to this extent only the appeal is granted.


REMAND

Entitlement to Compensation under 38 U.S.C.A. § 1151 for End-Stage Liver Disease due to VA-Prescribed Interferon Treatment

In September 1995, the Veteran had a liver biopsy and hepatitis C was diagnosed.  He underwent interferon therapy for the condition at the Phoenix VA Medical Center (VAMC) from October 1995 to February 1996.  He developed end-stage liver disease and underwent a liver transplant in 2004.  He is in receipt of service connection for 100 percent compensation under 38 U.S.C.A. § 1151 for kidney disease secondary to that interferon therapy.  

The Veteran contends that the interferon treatment prescribed by the Phoenix VA VAMC to treat his nonservice-connected hepatitis C disorder also caused him to develop end-stage liver disease.  

Essentially, to prevail on a claim for compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate qualifying additional disability that is actually and proximately caused by VA care.  The evidence of record demonstrates that the Veteran has additional liver disability of end stage liver disease due to the VA-prescribed interferon therapy to treat his hepatitis C disorder.  Therefore, only the issue of proximate causation must be determined.  

Proximate cause results from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  Proximate causation is satisfied if: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence); OR (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent; OR (iii) the proximate cause of the additional disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

In addition, the March 2013 VA examiner stated that the Veteran consented to interferon therapy, and the risks and benefits were explained to him.  It is unclear as to where the examiner located the interferon therapy consent form as no such consent form is contained in either the paper or electronic claims files.  A treatment note dated September 27, 1995, indicates that the Veteran agreed to start interferon therapy and participate in an interferon study.  However, there is no consent form attached.  As such, the Veteran's consent form to interferon treatment must be obtained.

The Board also observes that only partial records pertaining to the treatment of the Veteran's hepatitis C are of record.  The Veteran was treated with interferon therapy from October 1995 to February 1996 at the Phoenix, VAMC.  A few of the VA records during this timeframe are available; the majority is not.  On appeal, the RO must obtain a complete copy of all treatment records.  

Remand is also necessary to determine whether quality-assurance records exist, and if so, whether they may be obtained and reviewed in this Veteran's claim.  In VAOPGCPREC 1-2011 (Apr. 19, 2011), VA's Office of General Counsel held that VA's duty to assist in claim development under 38 U.S.C. § 5103A requires Agencies of Original Jurisdiction and the Board to request from the Veterans' Health Administration (VHA) any quality assurance records relevant to a claim.  If the appropriate VHA officials deny the request, then the General Counsel may be asked to make the determination.  If both VHA and the General Counsel conclude the records are confidential and privileged, then neither the Agency of Original Jurisdiction nor the Board may review the documents.  On remand, the RO should determine whether such records exist and if so, attempt to obtain them.

Entitlement to Service connection for End-Stage Liver Disease

The Veteran contends that his service-connected kidney disability (associated with interferon therapy) and/or his diabetes mellitus (associated with presumed in-service exposure to Agent Orange) caused his end-stage liver disease.  

VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  Robinson v. Peake, 21 Vet. App. 545, 552-53 (2008), aff'd sub nom.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (the Board commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record).  

The November 2013 VA medical opinion does not address whether the Veteran's end-stage liver disease is either caused or aggravated by his service-connected diabetes.  Therefore, an additional opinion is needed.  


Higher Rating for Diabetes 

The Veteran and his representative contend that his diabetes mellitus has worsened since his last examination in June 2012.  In addition, they contend that the Veteran must regulate his activities due to his diabetes mellitus.  A new examination is necessary to ascertain the current severity of the Veteran's disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Higher Rating for Hypertension

The Veteran underwent VA heart and vascular examinations in May 2015.  The examiner noted that the Veteran has had longstanding hypertension with poor control, and that records from the Mayo Clinic indicate he had diastolic heart failure treated with anti-hypertensive medications.  A July 2015 rating decision granted service connection for hypertensive heart disease, as secondary to service-connected hypertension.  Therefore, ongoing records from the Mayo Clinic must be obtained as they may be pertinent in evaluating the severity of the Veteran's hypertension.  

Finally, as the claim is being remanded, the Veteran should be afforded the opportunity to submit any additional information that may help his claim.  Any outstanding, relevant medical records should be obtained, to include any other pertinent VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all consent forms and quality assurance records (in accordance with the corresponding guidance set forth by VA's General Counsel) associated with the Veteran's 1995-1996 interferon therapy at the Phoenix VAMC.  Also, obtain a complete copy of all treatment records from the Phoenix VAMC dated from October 1995 to February 1996.  

If the AOJ is unable to locate the actual signed informed consent form, the AOJ should request that the March 2013 examiner identify where he found the consent form mentioned in his opinion.  

If the RO cannot locate any of the requested records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  Obtain all relevant, ongoing treatment records from the Mayo Clinic in Arizona since March 2015, as well as records since July 2015 from the Phoenix VA Medical Center.  If any requested records are not available, the Veteran should be notified of such.  

3.  After any additional evidence is obtained, the Veteran should be scheduled for an appropriate VA examination to assess the nature and etiology of his end-stage liver disease.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not that any the Veteran's end-stage liver disease is either caused by or aggravated by his service-connected diabetes mellitus.

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If aggravation is found, the examiner must attempt to establish a baseline level of severity of the end-stage liver disease prior to aggravation by the service-connected diabetes.

The examination report must include a complete rationale for all opinions expressed.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation provided for that conclusion. 

4.  After any additional evidence is obtained, the Veteran should be scheduled for an appropriate VA examination to assess the nature and severity of his diabetes mellitus.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examination should specifically address the following: 

(a) Does the Veteran's diabetes require insulin, a restricted diet and regulation of activities?  Please specify the nature of activities (such as occupational or recreational) requiring regulation, if any.

(b) If the Veteran's current diabetes requires insulin, a restricted diet and regulation of activities, does he also suffer from episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider?

(c) If the Veteran requires insulin, does he require more than one daily injection, a restricted diet and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications?

The examination report must include a complete rationale for all opinions expressed.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation provided for that conclusion. 

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


